I do not agree with the Court in respect to the $8761.50 claim of Kundtz Company against the school board for the value of school desks or seats delivered by the former to the latter. The opinion holds that a contract by the board of education involving the expenditure of money not available for the current school year is void; and that such control will not become enforcible by subsequent ratification. Grant both propositions. If we say there was no valid contract between the board of education and Kundtz Company then the furniture belonged to the latter at the time of its appropriation and use by the school board after the beginning of the school *Page 722 
year of 1921-1922. The board at that time having authority to acquire equipment, became liable to Kundtz Company on an implied contract for the value thereof. What difference did it make whether the board accepted and appropriated this furniture or bought similar furniture from some one else? It had the right at the time to do either.
A situation identical with that in the hog case (referred to in the opinion) is presented here. In that case the county court was held liable on an implied contract for the value of the hogs delivered under an agreement with its individual members, upon the ground that the county had received the benefit of the property, which at the time of its use and appropriation the county court had authority to purchase. Delivery of the hogs under an invalid contract with the individual members of the county court in these circumstances was considered unimportant.
The case of Bank v. County Court, 28 W. Va. 273, relied on in the opinion, differs from the case here in that the county court there attempted to ratify an illegal, ultra vires act, prohibited by law, which it at no time had authority to do.
The claims of Keeney and Vickers for building and repairing school houses prior to the school year beginning July 1, 1921, of course stand on a different plane. These improvements when made became a part of the real estate belonging to the school district.